In a matrimonial action, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered *923October 25, 1974, as amended by an order of the same court, entered March 4, 1975, as (1) directed him to pay alimony and a counsel fee, (2) determined the amount of money held jointly by the parties and (3) gave defendant credit for certain payments made by her. Judgment, as amended, affirmed insofar as appealed from, with costs. Plaintiff’s contentions of trial court error and abuse of discretion are not supported by the record on this appeal. Defendant’s request for a counsel fee for defense of this appeal is not properly made to this forum. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.